DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Oath/Declaration
The oath or declaration filed on 09/30/2019 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of claims 1-3 and 6 in the reply filed on 02/08/2021 is acknowledged.

The examiner would like to note that Bu discloses PIN photodiode , gate insulating layer of TFT structure ( Para [ 0008], 0090])  and also even if the species share common characteristics, there are differences in the structure and method of forming those structures as described in the restriction requirement mailed on 12/10/2020. Furthermore, the species would require different field of search (e.g., searching different subgroups or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. 
The restriction requirement is maintained.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEKINE et al ( US 2016/0293659 A1; hereafter SEKINE ).


    PNG
    media_image1.png
    552
    729
    media_image1.png
    Greyscale

Regarding claim 1, SEKINE discloses  a method of manufacturing an Organic Light-Emitting Diode (OLED) display substrate ( Fig 1, Para [ 0045-0047]), comprising:
forming a PIN photodiode (310-350, Para [ 0045]) on a base substrate ( substrate 200, Para [ 0045]), forming an insulative protection layer ( protective film 420, Para [ 0045]) covering the PIN photodiode (310-350), and forming an oxide ( oxide film 130, Para [ 0047]) Thin Film Transistor (TFT), wherein the PIN photodiode (310-350) is formed prior to the formation ( Para [ 0045])  of an active layer of the oxide TFT ( 130, Para [ 0045-0047]), and the insulative protection layer (420) covering the PIN photodiode (320-340) 

Regarding claim 2, SEKINE discloses the method according to claim 1, wherein the forming the PIN photodiode on the base substrate (200) comprises: forming a first electrode (310) of the PIN photodiode on the base substrate (200); forming a photovoltaic conversion layer (320-340) of the PIN photodiode on the first electrode (310); and forming a second electrode (340) of the PIN photodiode on the photovoltaic conversion layer (320-340).

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SEKINE et al ( US 2016/0293659 A1; hereafter SEKINE ) in view of  TAGHIBAKHSH ( US 2016/0049431 A1; hereafter TAGHIBAKHSH).

Regarding claim 3, SEKINE discloses the method according to claim 2, wherein the oxide TFT is a top-gate TFT; prior to forming the active layer of the oxide TFT (100,Para [ 0045-0048]), the method further comprises forming a light-shielding layer (electrode 410); and an orthogonal projection of the active layer (130) onto the base substrate (200) falls within an orthogonal projection of the light-shielding layer (130) onto the base substrate (200), and the light-shielding layer and the first electrode are formed through a patterning process ( Para [ 0045]).

But, SEKINE does not disclose explicitly the light-shielding layer and the first electrode are formed through a single patterning process.
In a similar field of endeavor, TAGHIBAKHSH discloses the light-shielding layer and the first electrode are formed through a single patterning process (Fig 8A-8D discloses bottom conductive layer 804 and transparent conductive layer form through a single pattern process, Para [0081-0089]).

Since SEKINE and TAGHIBAKHSH are both from the similar field of endeavor, and thin film transistor and single step pattern process, the purpose disclosed by TAGHIBAKHSH would have been recognized in the pertinent art of SEKINE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine SEKINE in light of TAGHIBAKHSH teaching “the light-shielding layer and the first electrode are formed through a single patterning process (Fig 8A-8D discloses bottom conductive layer 804 and transparent conductive .


Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:

wherein the oxide TFT comprises a switching TFT connected to the PIN photodiode; prior to forming the source electrode and the drain. electrode of the oxide TFT, the method further comprises forming a via-hole penetrating through a layer on the second electrode of the PIN photodiode; subsequent to forming the via-hole penetrating through the layer on the second electrode of the PIN photodiode, the method further comprises forming a conductive connection pattern; the conductive connection pattern is at least partially located within the via-hole and configured to connect the second electrode and a source electrode of the switching TFT; and the conductive connection pattern and the source electrode and the drain electrode of the oxide TFT are formed through a single patterning process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.